[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed.  See Opinion and Judgment Entry.  [O'NEILL] (FORD) (CHRISTLEY).
 CRIMINAL/EVIDENCE:  Pursuant to Evid.R. 801(D), prior identification of the accused may be shown by the testimony of a third person to whom or in whose presence the identification was made, where the identifier has testified and is available for cross-examination as corroboration of the testimony of the identifying witness as to the identity of the accused.